DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 22 February 2021. As directed by the amendment: claims 1, 14, and 15 have been amended. Thus claims 1, 4-11, 13-20 and 22-24 are presently pending in this application. 
Allowable Subject Matter
Claims 1, 4-11, 13-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest art of reference is Xu (US 2019/0388667 A1), Javey et al. (US 2018/0263539 A1), Lee et al. (US 2008/0064980 A1), Wang et al. (US 2014/0336487 A1) and Wang et al. (NPL-All Solid-State pH Electrode). Xu teaches a drug delivery patch with sensors to identify a condition and a drug reservoir that is surrounded by a thermally active polymer, however, Xu does not teach identifying a severity of the designated condition based at least in part on a magnitude of a change and determining dose based on severity as required by the claims. Wang et al. teaches to “adjust patient dosage based on the severity of the injury or the disease process” [0133]. However, Wang does not teach that severity is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783